DISMISS and Opinion Filed August 31, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00498-CV

                 DELORIS PHILLIPS, Appellant
                            V.
        TEXAS DEPARTMENT OF INSURANCE DIVISION OF
      WORKERS’ COMPENSATION, FLEMING COMPANIES, INC.,
       BANKERS STANDARD, UNITED PARCEL SERVICE, INC.,
           LIBERTY MUTUAL INSURANCE COMPANY,
        TEAMSTERS LOCAL UNION 767, AND ESIS, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-06299

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      In her notice of appeal, appellant states that she is appealing from an order

orally rendered denying her appointment of counsel. We questioned our jurisdiction

over the appeal because, even assuming the trial court has signed an order, such an

order is neither a final judgment nor an appealable interlocutory order.       See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (generally appellate

courts have jurisdiction only over appeals from final judgments and interlocutory
orders permitted by statute); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a) (listing

appealable interlocutory orders).

      As requested appellant filed a letter brief. She also filed an amended notice

of appeal to additionally challenge the trial court’s denial of her motion for

discovery. Neither an order denying a motion to appoint counsel nor a motion for

discovery is an appealable interlocutory order that confers jurisdiction on the Court,

and nothing in appellant’s letter brief demonstrates our jurisdiction. See Wilcox v.

Wilcox, No. 05-09-01421-CV, 2010 WL 457434, at *1 (Tex. App.—Dallas Feb. 11,

2010, no pet.) (mem. op.) (order on motion to appoint counsel not appealable);

See Sharma v. Vinmar Int’l, Ltd., 231 S.W.3d 405, 422 (Tex. App.—Houston [14th

Dist.] 2007, no pet.) (order denying discovery not appealable). Accordingly, we

dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




210498f.p05                                /Leslie Osborne//
                                           LESLIE OSBORNE
                                           JUSTICE




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DELORIS PHILLIPS, Appellant                  On Appeal from the 101st Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00498-CV          V.               Trial Court Cause No. DC-21-06299.
                                             Opinion delivered by Justice
TEXAS DEPARTMENT OF                          Osborne. Justices Pedersen, III and
INSURANCE DIVISION OF                        Nowell participating.
WORKERS’ COMPENSATION,
FLEMING COMPANIES, INC.,
BANKERS STANDARD, UNITED
PARCEL SERVICE, INC.,
LIBERTY MUTUAL INSURANCE
CO., TEAMSTERS LOCAL UNION
767, AND ESIS, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 31st day of August, 2021.




                                       –3–